Title: To Thomas Jefferson from William John Coffee, 19 August 1825
From: Coffee, William John
To: Jefferson, Thomas

Honorabl - SirNew York
August. 19. 1825Some time ago, Mr  Antrim The Plastorer for the University, called on me with Drawings for ornaments to decorate the in side of the Rotondo, and requested that I would state to Mr Brockingbrow the terms on which I would execute them, this I did in as plain a manner as I could, but owing to something I have not receved any reply to those terms so long sent in, or to a letter since sent to Mr Brockingbrow on the same subject, as I have other Business that I must Immediatly attend to or decline according as the decision may be in regard to the ornaments for the University, beg that I may Be permited to ask you sir whether the ornaments will be wanted—and If wanted at wat time.It is I  you sir Painfull to know that I am giving you this Trouble, still as I so well know your goodness. I think you will find som excuse for me Sir I conclude with my sincere Respects and Esteem Your most obet servntW. J. Coffee